Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.342 Page 1 of 13




Andrew G. Deiss (Utah Bar No. 7184)
John Robinson Jr. (Utah Bar No. 15247)
Brenda E. Weinberg (Utah Bar No. 16187)
DEISS LAW PC
10 West 100 South, Suite 425
Salt Lake City, Utah 84101
Tel: (801) 433-0226
adeiss@deisslaw.com
jrobinson@deisslaw.com
bweinberg@deisslaw.com
Attorneys for the Plaintiffs


            IN THE FOURTH DISTRICT COURT, PROVO DIVISION
                     UTAH COUNTY, STATE OF UTAH


 IBC ADVANCED TECHNOLOGIES,                  MOTION FOR LIMITED EXPEDITED
 INC.,                                                DISCOVERY

              Plaintiff,                                 Case No.

 vs.                                                       Tier III

 6th WAVE INNOVATIONS CORP, a
 Utah corporation, and MICHAEL L.
 SCHRIDER, an individual,

              Defendants.


       Pursuant to Rules 26, 30, 33, and 34 of the Utah Rules of Civil


Procedure, Plaintiff IBC Advanced Technologies, Inc. (“Plaintiff” or “IBC”), by


and through counsel of record, hereby moves the Court for an order to


preserve evidence and for limited expedited discovery in this action in


connection with preliminary injunction proceedings. IBC has filed a motion for a




                                         1
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.343 Page 2 of 13




temporary restraining order to halt the use or dissemination of its


misappropriated trade secrets and confidential information. The limited discovery


sought here is directly relevant to the interim relief IBC seeks pending a


disposition on the merits of this trade secret misappropriation dispute. It is


designed to permit IBC and the Court to follow the trail of the misappropriated


information. The grounds upon which the instant motion is based are set forth


below.


     STATEMENT OF RELIEF SOUGHT AND GROUNDS THEREFORE


      This case involves the theft of a company’s closely-guarded and vitally


important trade secrets and confidential information by former business


associates Ucore Rare Metals Inc. (“Ucore”) and its Chief Operating Officer,


Defendant Michael L. Schrider (“Schrider”)—to whom Plaintiff disclosed


confidential information and trade secrets, and who, over the last few months,


have been in the process of developing a product substantially similar to the


proprietary tools and processes that IBC offers its customers and has solicited


work from one of IBC’s competitors, Defendant 6th Wave Innovations Corp


                                         2
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.344 Page 3 of 13




(“6th Wave”).


      Defendant Schrider was sent by Ucore to Plaintiff’s headquarters in


American Fork, Utah to inspect the construction of a pilot-scale rare earth


elements (“REE”) separation plant (“Pilot Plant”). IBC discovered that inspection


of the Pilot Plant was part of a fake “due diligence” process purportedly in


connection with a contemplated joint venture with IBC. Schrider entered into a


Nondisclosure Agreement (“NDA”) in order to spuriously gain access to IBC’s


intellectual property, confidential information, and trade secrets. Schrider was


sent to Utah frequently to monitor and assess IBC’s technical work and gather


economic and engineering data. After analysis and testing, IBC began


engineering and constructing the Pilot Plant. As part of the anticipated joint


venture, IBC also completed plans for an industrial-size platinum group metals


(“PGM”) plant, including business strategy and analysis, separation process,


warehouse layout, process flow charts, material lists, instrumentation and


equipment specifications, calculated proforma financials, contact lists, and


strategic selection of a location to construct the plant are additional trade


                                         3
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.345 Page 4 of 13




secrets and confidential information in the hands of Schrider and Ucore. The


relationship eventually soured, however, and the joint venture was never


formed.


        In the midst of turmoil over the joint venture, Ucore threatened IBC that


Ucore could simply work with Defendant 6th Wave as an alternative to IBC.


Ucore’s CEO told IBC that 6th Wave “does exactly what IBC does.”1 6th Wave


describes itself as a nanotechnology company focused on extraction and


detection of target substances at the molecular level, whose main laboratory is


located in Salt Lake City, Utah. 6th Wave is a direct competitor of IBC. Since


then, Atom Energy, Inc. has changed its name to Sixth Wave Innovations, Inc.


in a reverse merger so that 6th Wave can list on the TSX.2 Atom Energy is


connected to a company that supplies solvent extraction technology, which


competes with IBC. The closing of the merger occurred in the offices of


Ucore’s legal firm in Halifax, Nova Scotia. There is evidence that Schrider’s




1   [Izatt Dec., Ex. 2, ¶ 7.]
2   [https://www.newsfilecorp.com/release/47228/Atom-Energy-Announces-Name-
Change-to-Sixth-Wave-Innovations-Inc]
                                         4
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.346 Page 5 of 13




colleagues at Ucore now work for 6th Wave.3 Byron Fillmore, who was the VP


of Marketing for Ucore until he stepped down as part of a settlement


agreement with the Canadian securities authorities, has procured a contest to


design a new logo for both 6th Wave and Atom Energy. 4 Ucore even owns the


domain name 6thwave.com.5 Ucore is currently the lessor of the property in


Vineyard, Utah in which the Pilot Plant is stored, and Schrider can grant 6th


Wave access at any time to further misappropriate IBC’s trade secrets and


confidential information or attempt to reverse engineer the technology in the


Pilot Plant. Further, an agent of Ucore has brazenly confirmed execution of the


misappropriation by Schrider:


        Ucore can engineer / design to a certain degree and not be
        starting from ‘scratch’, post-OTP [Option to Purchase] win. Just
        plug in the final data, formulas, flip the switch and watch her
        go…. We have the keys to the building, pay the rent and own
        the pilot-plant. Under the IBC Agreements, Ucore could share all
        SuperLig-1 with DPA [Defense Production Act] staff.6




3   [Discussion Boards, Ex. 3.]
4   [https://nssc.novascotia.ca/enforcement-proceedings/fillmore-byron-millard]
5   [6thwave.com WHOIS Information, Ex. 5.]
6   [Discussion Boards, Ex. 3.]
                                           5
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.347 Page 6 of 13




            We have the keys to the building, pay the rent and own the
            pilot-plant. Under the IBC Agreements, Ucore could share all
            SuperLig-1 with DPA staff…. you can reasonably think the CEQ’s
            willing to go to bat for “Bokan permitting” an SX, is only
            because what the DOD / DPA decided on MRT. 7




                                                                           8




            Just in the past few weeks, Schrider, via his company, Ucore, has


announced plans to “expedite its anticipated ramp up” with its “largely ‘off the




7   [Id.]
8   my69z is Christopher Campbell, who speaks regularly to Ucore executives
and posts frequently in public forums about IBC and Ucore. It appears that
Ucore drafts posts for him to publish. [Id.]
                                             6
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.348 Page 7 of 13




shelf’ technology which can be deployed with little or no delay” in order to


obtain United States federal and state funding. Ucore’s purported “off the shelf”


technology refers specifically to IBC’s Confidential Information and trade secrets.


All of this, Ucore urges, is “happening very quickly.” In addition to Schrider’s


immediate plans to unlawfully disclose IBC’s Confidential Information and trade


secrets to third parties, Ucore just announced that it will be offering rights (the


“Rights Offering”) to holders of its common shares in Canada and the United


States.        Ucore is slated to realize gross proceeds of $28.41 million if it sells


the shares available through the Rights Offering.


             On September 12, 2019, IBC requested in writing that Schrider return


IBC’s Confidential Information.9 On September 23, 2019, Schrider refused.10


These documents and other Confidential Information in the hands of Schrider


contain vital trade secrets that are at the core of IBC’s business, including the


identity of IBC’s information for lab testing of the individual rare earth elements




9    [Schrider Correspondence for Return of Confidential Information, Ex. 8.]
10   [Id.]
                                               7
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.349 Page 8 of 13




as well as design, construction and operation of a pilot-scale rare earth


elements (“REE”)    separation plant, an industrial-scale platinum group metals


(“PGM”) separation plant, and early design information for an industrial-scale


REE separation plant. If these trade secrets and confidential information were


to fall into the hands of a competitor—which, for the reasons explained in


greater detail below, IBC suspects has happened already—the results for IBC


would be catastrophic.


      Without preliminary injunctive relief, Defendants’ actions will cause IBC to


suffer irreparable harm for which there is no adequate remedy at law. (See


InnoSys, Inc. v. Mercer, 2015 UT 80, ¶ 34 (“A long-settled principle of trade


secret law recognizes a presumption of harm upon proof of misappropriation.


Over the years, courts have often ruled that a trade secret claimant is entitled


to a rebuttable presumption of irreparable harm for the purposes of injunctive


relief . . . .’”). Accordingly, IBC filed its motion for a temporary restraining order


(with notice). IBC respectfully requests limited expedited discovery to ascertain


the extent of Defendants’ unlawful actions, and to quarantine IBC’s proprietary


                                          8
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.350 Page 9 of 13




information so that it will not be used competitively against IBC before the


Court is able to hear IBC’s claims on the merits. The discovery will facilitate


adequate preparation for an evidentiary hearing on IBC’s motion for a


temporary restraining order with notice.


      Under Rules 30, 33 and 34 of the Utah Rules of Civil Procedure, this


Court has inherent authority to control the disposition of matters on its docket


with economy of time and effort for litigants, counsel, and the Court. See W.


Water, LLC v. Olds, 2008 UT 18, ¶ 42 (“A district court has inherent power to


make, modify, and enforce rules for the regulation of the business before it, to


recall and control its process, and to direct and control its officers, including


attorneys and such.” (simplified)) Such relief is warranted here for several


reasons. Based on the statements made by Ucore and its agents about


imminently using IBC’s technology, Ucore’s prior threats to IBC about working


with 6th Wave, Schrider’s refusal to return IBC’s Confidential Information, and


Ucore’s ownership of 6th Wave’s domain name, Plaintiff has reasonable cause


to believe that Defendants have misappropriated IBC’s trade secrets in violation


                                           9
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.351 Page 10 of 13




of the Uniform Trade Secrets Act (“UTSA”) and Schrider’s NDA with IBC.


Preliminary injunctive relief and expedited discovery therefore are critical to the


protection of IBC’s legitimate business interests. Absent expedited discovery,


IBC faces prejudice in pursuing its application for injunctive relief, since it would


not be able to identify what Defendants have taken, how Defendants have used


what was taken, and precisely which actions may be necessary fully to enjoin


the illegal conduct so as to preclude continued irreparable harm arising out of


that conduct. In addition, limited expedited discovery will assist the Court in


narrowing the issues and determining the facts in ruling on IBC’s motion for a


preliminary injunction.


      To protect any claimed confidential information of Defendants, IBC


proposes that the parties meet and confer to agree on appropriate search


protocols designed to trace the path of the IBC information while safeguarding


other information that is outside the scope of the dispute. Since IBC seeks only


limited expedited discovery that would be within the expected scope of general


discovery IBC would pursue on the merits of the dispute, any added burden on


                                         10
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.352 Page 11 of 13




Defendants from expediting the limited discovery will be minimal and will


appropriately safeguard information that is not relevant to the dispute. The


requested discovery is confined to a few, focused topics, concentrating on the


trade secrets and confidential information that Defendants have misappropriated.


                                 CONCLUSION


      THEREFORE, Plaintiff requests that the Court (1) issue an order


requiring that Defendants maintain and preserve all records, documents and


evidence, including electronic and social media evidence, relating to the claims


made in the Complaint and relating to their assets and any financial transaction


within the past ten years; and (2) grant Plaintiff leave to conduct expedited


discovery related to the fraudulent scheme, disclosure of IBC’s Confidential


Information, and misappropriation of IBC’s trade secrets by Defendants since


2015 through the following means:


      1.    Requests for production, interrogatories, and requests for admission


to Defendants for the purposes of ascertaining the scope of the fraudulent


scheme, disclosure of IBC’s Confidential Information, and misappropriation of


                                       11
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.353 Page 12 of 13




IBC’s trade secrets, with responses due within five (5) business days of the


request.


       2.     Depositions of Defendants and third parties, including any other


individuals or entities that may have been involved in the fraud or to whom


IBC’s Confidential Information has been disclosed, with depositions to be held


within ten business days of the issuance of the deposition notice or subpoena


ad testificandum.


       3.     Subpoenas duces tecum to third party entities with whom


Defendants have partnered or engaged in business, financing, or activity that


competes directly or indirectly with IBC in the Rare Metals Sector, Tailings


Remediation Sector, and Catalytic Converter Recycling Sector, including, without


limitation:


              a. ion-exchange technology,
              b. solvent extraction technology,
              c. solid phase extraction separation technology,
              d. moleculary imprinted polymers,
              e. engaging any competitor of IBC,
              f. separation and purification of materials pursuant to the rare
                 metals sector,


                                         12
Case 2:19-cv-00826-HCN Document 8-13 Filed 10/28/19 PageID.354 Page 13 of 13




            g. separation and purification of materials pursuant to the catalytic
               converter recycling sector, and
            h. separation and purification of materials pursuant to the tailings
               remediation sector.


      4.    Defendants should be required not to spoliate any potentially


relevant documents or information.


      Dated: October 18, 2019.


                                             Deiss Law PC


                                             s/ Andrew G. Deiss
                                             Andrew G. Deiss
                                             Attorney for Plaintiffs




                                       13
